Lore, C. J.:
The case stated discloses the following facts:
That the plaintiff sold to one H. D. Ruos, who was a dealer in agricultural implements doing business at Doylestown in the State of Pennsylvania as a retailer and jobber therein, a large quantity of agricultural implements, to be by him sold within a certain territory named in the contract, title to goods to remain in plaintiff until paid for by H. D. Ruos. The goods were shipped and delivered to the said H. D. Ruos at Doylestown, July 29,1901, and there within the territory named H. D. Ruos sold to his brother, Joseph A. Ruos, a large portion of the goods so shipped without removing them from the car in which they had been consigned to him. The goods were shipped to Joseph A. Ruos *362at Clayton in the state of Delaware, where the latter was in business. It is distinctly admitted that the sale so made was bona jide and paid for by being credited on account of an antecedent indebtedness, of the said H. D. Euos to said Joseph A. Euos. After such delivery at Clayton, Frank Reedy, the defendant in this suit, as Sheriff of Kent County, levied upon and took the said goods in possession as the property of the said Joseph A. Euos upon execution process against him at the instance of certain of his creditors. The plaintiff replevied these goods from the sheriff.
The question to be determined by the Court in this case is, whether at the time the goods were so replevied the right of possession of the said goods was in the said Joseph A. Euos or in the said South Bend Iron Works, the plaintiff in this action.
Many interesting questions were raised and very ably argued by the respective counsel in this case ; among the questions so raised was, whether the case should be determined by the laws of Indiana where the plaintiff made the contract with H. D. Euos, or by the laws of Pennsylvania where the sale was made by H. D. Euos to Joseph A. Euos, or in Delaware where the case was being tried. Again, whether the plaintiff had not replevied the goods before his right of possession accrued, as the time for payment of the said goods was in October, and the replevin was sued out in September, 1901. These points the Court deem unnecessary to consider.
One phase of this case the Court deem to be conclusive, even though it is dealt with as a conditional sale. The goods were consigned and sold by the plaintiff to H. D. Euos for the express purpose of being resold by him as a retail dealer and jobber in such goods. There was no restriction of his power to resell, except that such sale should be made within a specified territory. The sale was made within that territory by H. D. Euos to his brother Joseph A. Euos. The sale is admitted to have been bona fide without notice of any conditions upon the right to sell, and without any suggestions of fraud or collusion. This being so, Joseph A. Euos took title to the goods as an innocent holder for value without notice and in the usual course of trade. This clearly brings the case within *363the exception well recognized in cases of conditional sales. We are clearly of the opinion, therefore, that the right to the possession of the said goods at the time the writ of replevin in this case was issued was in Joseph A. Ruos ; that the plaintiff had no right to replevy them.
In pursuance of the case stated, therefore, we order and direct that judgment be entered in favor of the defendant for the amount agreed upon as the value of the goods at the time of replevin, viz., $603.30 with interest from the date therein named.